Opinion issued April 7, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00158-CR
———————————
in re Tracey W. Murphy, Relator

 

 
Original Proceeding on Petition for Writ of Habeas
Corpus

 

 
MEMORANDUM OPINION
          Relator, Tracey W. Murphy, has
petitioned this Court for a writ of habeas corpus ad testificandum.  A writ of habeas corpus ad testificandum is
issued to compel an inmate to be brought before the trial court to testify.  See
Brewer v. Taylor, 737 S.W.2d 421, 424 n.3 (Tex. App.—Dallas 1987, no writ).  Relator asserts that he should be released
from the custody of the Texas Department of Criminal Justice in order to
personally present motions challenging his final felony conviction to the trial
court or, alternatively, that arrangements must be made for relator to present the
motions by videoconference.[1]  The trial court has not set relator’s motions
for hearing.  
We note that relator’s petition does not comply with the
Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 9.5 (a), (d) (requiring service of all documents presented to
this Court).  Even had relator filed a
petition that complied with the Texas Rules of Appellate Procedure, this Court
is without jurisdiction to grant the requested relief.  A court of appeals does not have original
jurisdiction over habeas corpus proceedings in criminal matters.  See Tex. Code Crim. Proc. Ann. arts. 11.05,
11.07 (Vernon 2005); see also Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist.,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Denby
v. State, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding).  
          Accordingly, we deny relator’s petition for writ of habeas corpus.   
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          In the underlying case, a jury
convicted relator of robbery and assessed punishment at 25 years’
confinement.  This Court affirmed
relator’s conviction, and the Texas Court of Criminal Appeals refused his
petition for discretionary review.  See Murphy v. State, No. 01-98-00786-CR,
2000 WL 1299489, at *1 (Tex. App.—Houston [1st Dist.] Sept. 14, 2000, pet.
ref’d) (mem. op., not designated for publication).  Our mandate issued on May 9, 2001.